EXHIBIT 10.3.1.1
AMENDMENT NO. 1
to the
AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN
of
ASHFORD HOSPITALITY TRUST, INC.

June 10, 2008
     This Amendment No. 1 (this “Amendment”) to the Amended and Restated 2003
Stock Incentive Plan of Ashford Hospitality Trust, Inc. (the “Company”) is
hereby adopted by the Board of Directors of the Company (the “Board”), effective
as of the date first referenced above.
     WHEREAS, the 2003 Stock Incentive Plan of Ashford Hospitality Trust, Inc.
(the “Original Plan”) was authorized and approved by the stockholders of the
Company and adopted for and on behalf of the Company by the Board in
August 2003; and
     WHEREAS, certain amendments to the Original Plan were authorized and
approved by the stockholders of the Company, and adopted for and on behalf of
the Company in the form of the Amended and Restated 2003 Stock Incentive Plan of
Ashford Hospitality Trust, Inc. (the “Plan”), in May 2005; and
     WHEREAS, pursuant to Article 1.4 of the Plan, any “material revision” of
the Plan (as that term is used in the rules of the New York Stock Exchange) is
subject to stockholder approval; and
     WHEREAS, the Board proposed and recommended that stockholders approve
further amendments to the Plan authorizing (i) an increase in the number of
shares of Common Stock, $.01 par value per share, of the Company (“Common
Stock”) that may be issued under the Plan by 3,750,000 and (ii) elimination of
the 450,000 share maximum limit on the number of shares of Common Stock that can
be issued under the Plan to any one participant in any one calendar year, and at
the Annual Meeting of Stockholders held June 10, 2008, the stockholders approved
such amendments by the affirmative vote of a majority of the votes cast, which
represented a majority of the votes eligible to be cast on such matter.
     NOW, THEREFORE, BE IT RESOLVED,
     1. Article 1.2 of the Plan is hereby amended and restated in its entirety
to read as follows:
     1.2 Shares Subject to the Plan. The aggregate number of shares of Common
Stock, $.01 par value per share, of the Company (“Common Stock”) that may be
issued under the Plan commencing on June 10, 2008, the date the stockholders
approved the amendments to the Plan set forth herein, shall not exceed 4,030,572
shares of outstanding Common Stock, which amount was determined as follows:

         
Total shares approved as of May 3, 2005
    2,850,000  
Shares granted pursuant to the Plan (net of shares returned to the Plan through
forfeitures)
    (2,569,428 )
Additional shares approved June 10, 2008
    3,750,000  
 
       
Total shares available under the Plan as of June 10, 2008
    4,030,572  
 
       

 



--------------------------------------------------------------------------------



 



In the event that at any time after the Effective Date the outstanding shares of
Common Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of a merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares or the like, the aggregate number and class of securities available under
the Plan shall be ratably adjusted by the Committee (as defined below), whose
determination shall be final and binding upon the Company and all other
interested persons. In the event the number of shares to be delivered upon the
exercise or payment of any Award granted under the Plan is reduced for any
reason whatsoever or in the event any Award granted under the Plan can no longer
under any circumstances be exercised or paid, the number of shares no longer
subject to such Award shall thereupon be released from such Award and shall
thereafter be available under the Plan for the grant of additional Awards.
Shares issued pursuant to the Plan (i) may be treasury shares, authorized but
unissued shares or, if applicable, shares acquired in the open market and
(ii) shall be fully paid and nonassessable.
     2. Except as modified herein, all terms and conditions of the Plan shall
remain in full force and effect.
     3. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Maryland, without regard to conflicts of
law.
     4. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

2